This was a suit by Mrs. Herrington for being wrongfully put off a passenger-train in the dark at a country road-crossing, four .or five miles from Duluth, the point to which she had paid her fare. She had in charge a child of six years, beside her packages. She claimed also to have been bruised and injured in her feet and ankles by having to jump from the car some distance to the ground, and thereby disabled from work. Her testimony was to the effect that the mistake in putting her oflc at the crossing was due to the conductor’s negligence; while the testimony for the defendant tended to show that the name of the crossing was announced in her hearing, that she voluntarily left the train there, and was carefully assisted to the ground by the conductor after he asked her, “ Do you want to get off’ here ?” and that the mistake, if any, was her own. She obtained a verdict for $500, and defendant’s motion for a new trial was overruled.